 BOSTON EDISON CO.Boston Edison CompanyandLocal369,UtilityWorkers Union of America,AFL-CIO. Case 1-CA-23666July 29, 1988DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTUpon an unfair labor practice charge filed onMarch 21,1986, by the Union,Local 369, UtilityWorkers Union of America,AFL-CIO,the Gener-alCounsel of the NationalLaborRelations Boardissued a complaint on December 5, 1986,againstthe Respondent,Boston Edison Company,allegingthat it violated Section 8(a)(5) and(1) of the Na-tionalLaborRelationsAct.Copiesof the com-plaint and notice of hearing were served on the Re-spondent.The Respondent filed a timely answerdenying the commission of any unfair labor prac-tices and asserting certain affirmative defenses.On July 27,1987, the parties jointly moved theBoard to transfer the proceeding to the Boardwithout benefit of a hearing before an administra-tive law judge and they submitted a proposedrecord consisting of the formal papers and the par-ties'stipulation of facts with attached exhibits. OnSeptember 30, 1987,the Board issued an ordergranting the motion,approving the stipulation, andtransferring the proceeding to the Board. Thereaf-ter the General Counsel,the Union,and the Re-spondent filed briefs.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this case,the Boardmakes the following findings.I. JURISDICTIONThe Respondent is a corporation with its princi-pal officeand place of business in Boston,Massa-chusetts,and is a public utility engaged in the gen-eration,transmission,distribution,and sale of elec-tricity in the greater Boston area.The Respondentduring the calendar year ending December 31,1985, derivedgross revenues in excessof $250,000in the course and conduct of its business oper-ations,and purchased and received products,goods,and materials valued in excessof $50,000 di-rectly frompoints located outside the Common-wealth ofMassachusetts.Accordingly, we find thatthe Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.II.LABORORGANIZATION549The parties stipulated and we find that at alltimes material Local 369,UtilityWorkers Union ofAmerica,AFL-CIO (Local 369 or Union);UtilityWorkers Union of America,AFL-CIO (theNa-tional Union);Local 386,UtilityWorkers Union ofAmerica,AFL-CIO (Local 386);1and Local 387,UtilityWorkers Union of America,AFL-CIO(Local387)were labor organizations within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IssueThe issue is whetherthe Respondent has, sinceon or aboutJanuary 30,1986, and continuing todate, violated Section 8(a)(5) and(1) of the Act byrefusing to negotiate and enter into an agreementseparatelywithLocal 369 withregard to aretirement/pensionplan coveringthe employeesrepresentedfor thepurposesof collectivebargain-ing by Local 369.B. FactsThe Respondent is a public utility and is engagedin the generation, transmission,distribution, andsale of electricity in the greater Boston area. Theparties stipulated that all production and mainte-nance employees employed by the Respondent in-cluding those employees in the classifications listedin the schedule effective June 13, 1986,of the col-lective-bargaining agreement between the Respond-ent, Local 369, and the National Union,but exclud-ing meter readers,foremen,office clerical employ-ees, professional employees,guards and all supervi-sors as defined inthe Act,constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act. Atall times material,Local 369 has represented thebargaining unit of the Respondent's production andmaintenance employees.On June 29,1950, the Board certified the Nation-alUnion as the exclusive collective-bargaining rep-resentative for the employees in the production andmaintenance unit. In 1950, the National Union wasalso certified as the exclusive collective-bargainingrepresentative for the employees in the office andclerical unit and the professional and technical unitrespectively.Shortly after the three certifications'At all times material,Local 387 hasrepresented a bargaining unit ofRespondent'soffice and clerical employees. Until recently, Local 386represented a bargaining unit of all professional and technical employees.This professionaland technical unit still constitutes a separate bargainingunit but it is now representedby Local 387. Local386 no longer exists asa separate local union.This changeoccurredon February 1, 1987, afterthe factualdevelopmentrelevant to the instant case290 NLRB No. 70 I550DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwere issuedin 1950, Local 369, Local 387, andLocal 386 were chartered to represent the employ-ees inthe productionand maintenanceunit, theoffice and clerical unit, and the professional andtechnical unit respectively. In 1971, the three col-lective-bargaining agreementsfor the three bargain-ing units were amended through the collective-bar-gaining processto reflect that the Respondent rec-ognized both the National Union and the three re-spectivelocal unionsas the exclusive collective-bargaining representativefor the employees in thethreebargaining units.Specifically, since 1971 andcontinuing to date, the collective-bargaining agree-ments for the productionand maintenance unithave contained the followinglanguage inthe rec-ognition clause:The Company recognizes the Union and theLocal as the exclusive bargaining representa-tive of all the employees of the Company inthe Productionand MaintenanceUnit, as certi-fied by the National Labor Relations Board inCase No. 1-RC-1368 on June 29, 1950.At all times since 1950, Local 369 has participat-ed in collective-bargaining negotiations with theRespondentand the National Union for collective-bargainingcontracts covering the employees in-cluded in the unit of productionand maintenanceemployees employed by the Respondent and hassignedallcollective-bargainingagreements since1950which covered the employees. Since 1951,there have been successive separately negotiated,separately administeredcollective-bargaining agree-mentsfor each of the threebargainingunits.Thethree respective collective-bargaining agreementswere initially negotiated between the Respondent,the NationalUnion, and each localunion in 1951,and the threeagreements were each separately re-negotiatedin 1953, 1955, 1957, 1959, 1961, 1963,1965, 1967, 1969, 1971, 1973, 1975, 1977, 1980,1983,and 1986.The most recent collective-bargain-ing agreementbetween the Respondent, Local 369,and the National Union covering the employees in-cluded in the productionand maintenance unit iseffective by its terms from the period of June 13,1986toMay 15, 1990.In each general negotiatingprocess which led to the agreements, Local 369,Local 387, and Local 386 each submitted their ownproposals and negotiated separately with the Re-spondent.The National Union has been signatoryto all the collective-bargaining agreements.The employees of the Respondent in all threebargaining unitshave always been covered by oneunified pension/retirementplan (pensionplan). Theexistence of a single pension planfor all three bar-gaining unitspredates the certification of the Na-tionalUnion in 1950.2 Since 1950, when the Na-tionalUnion was certified and the three localunionswere chartered, collective bargaining overchanges in the pensionplan has been conductedseparately from the general collective bargainingdescribed above for all other terms and conditionsof employment. Unlike the general negotiationsover the three collective-bargainingagreements,collective bargaining over thepensionplan hasalways been conducted jointly among all threelocal unions,the National Union, and the Respond-ent. Inpractice, eachlocal unionsubmitted its ownpension plan proposals,but the negotiationsessionswere conducted jointly,and the resultingunifiedpensionplan covered employees in all three bar-gainingunits.When agreement was reachedthrough collectivebargainingon pension planissues, the parties produced a unified Memorandumof Agreement that was signed by the Respondent,the National Union, and all three local unions. Themembership of each local union conducted a ratifi-cation vote over the terms contained in the agree-ment.Pension plan bargaining, as described above,occurred in 1951, 1957, 1962, 1967, 1972, 1975,1977, and 1980.By letter dated January 6, 1972, the Respondentnotified the National Union that Local 369, Local387, and Local 386 had notified the Respondent oftheir intention to review the pension plan. By letterdated January 7, 1972, Local 369 notified the Re-spondent that it would not negotiate in joint sessionregarding the pension plan with the other localunions.The Respondent notified Local 369 byletter dated January 14, 1972,that a separate meet-ing date with Local 369 forpension plan negotia-tions was not acceptable to it. By letters dated Feb-ruary 29, 1972, the National Union notified Local369,Local 387, and Local 386 that Local 369would be given the opportunityto attempt to ar-range for separate negotiations with the Respond-ent regardinga pensionplan by March 6 and, ifthat could not be arranged, Local 369 was directedto negotiate jointly with Local 387 and Local 386.When the Respondent continued to refuse to ne-gotiate separately with Local 369 regarding a sepa-ratepensionplan,Local 369 filed an unfair laborpracticecharge inCase 1-CA-8176. After investi-gation of this charge, it was dismissed by Region 1.Local 369 appealed thisdismissalto the Office ofAppeals and thisappeal wasdenied.2 Fromapproximately1943 to 1950,the three bargaining units existedbut were representedby the UnitedBrotherhood of EdisonWorkers inseparate units of production and maintenance employees,office and cleri-cal employees, and technical employees. SeeBostonEdisonCo., 51NLRB 118 (1943) BOSTON EDISON CO.By letter dated December 18, 1985,the Respond-ent notified the National Union andLocal 369 ofitsdesire to terminate the then-current collective-bargaining agreement and of the Respondent's in-tention to review and modify the pension plan. Byletter dated January 9,1986,Local 369 requestedto negotiatewith theRespondent separately overthe terms of a pension plan coveringonly the em-ployees included in the production and mainte-nance unit.By letter dated January30, 1986,the Respondentreplied to the letter dated January 9,1986, fromLocal 369.The Respondent's response was that thepension plan is with the National Union,the partieshave historically bargainedjointly,and that the Re-spondent intends to do so againthis year.By letter datedFebruary28, 1986,Local 369 ad-vised Respondent,inter alia,of the names of thebargaining committeefor Local 369, and by letterdatedMarch 3,1986,the NationalUnion's presi-dent,JamesJoy Jr.,advised the Respondent thatLocal369 had permissionto proceedseparately forthe 1986 negotiationsto modifythe current collec-tive-bargaining agreement and the pension plan.On March7, 1986,the Respondentand Local369 met intheir firstgeneral negotiating session forthe collective-bargaining agreementfor the produc-tion and maintenance unit.Local 369 again request-ed that theRespondent meet individually withLocal 369 tonegotiate terms of a separate pensionplan for the production and maintenance employ-ees, but the Respondent did not agree.On March 13,1986, at the second general negoti-ating session over the collective-bargaining agree-ment for the production and maintenance unit,Local 369 firstpresented its proposals to modifythe agreement.Included were proposals to modifythepensionplan.The Respondent refused toaccept or discuss the pension proposals that day,and told Local 369 that it intended to negotiatepension plan changesjointlywithall three localunions and the National Union.By letter datedMarch 14, 1986,the Respondentnotified the Na-tional Union of its position that pension plan nego-tiationswould be conducted jointly,as in the past.On April 3,1986, representativesof the Re-spondent,the NationalUnion,and the three localunions met for the first scheduled pension plan bar-gaining session.Local 369 announced that it wouldnot participate in joint bargaining and then with-drew.The negotiation session continued withoutLocal 369. Local 369 returnedto the negotiationsession to present its list of proposed changes in thepension plan and to hear the Respondent's propos-als.Local 369 then left and bargaining continued551between the National Union,theRespondent,Local 387,and Local 386.On April 10,1986, the parties convened for asecond day of pension plan negotiations.Local 369was not present until after lunch.During the morn-ing session, the Respondent,theNational Union,Local 387,and Local 386 bargainedjointly.Duringthe afternoon session,the Respondentand Local369 bargainedover Local 369's pension plan pro-posals.The National Union, Local 387,and Local386 were present.On April 24,1986,the parties convened for athird day of pension plan negotiations.During themorning session,theRespondent,theNationalUnion,Local 387,and Local 386 bargained jointly.Local 369 appearedonly for an afternoon sessionand discussedonly Local 369's proposalswith theRespondent.For at least part of the afternoon ses-sion,the NationalUnion, Local 387,and Local 386were present.About 4 p.m., when thenegotiationsession ended,the Respondent askedLocal 369 toparticipate in a full-day sessionwithall the partiespresent on May 1, 1986.Local 369did not respond.On May 1,1986, the parties convened for afourthday of pension plan negotiations.Through-out theday, the Respondent negotiated individual-ly witheach local union over their respective setsof proposals,in the presenceof theNational Unionand the other two locals.The partiesconvened fora fifthday of pension plan negotiations on May 8,1986.TheRespondent announced its position thatthe pension bargaining process for 1986 wouldresult in only one pension plan, as in the past. Aftera recess,the NationalUnionannouncedthat Local387 andLocal386 had withdrawn their separateproposals and thatLocal 369's proposals would beadoptedby Locals 387and 386.Bargaining ensuedon that basis.At the closeof the session,the Re-spondent presented the National Union and Locals369, 387,and 386 with a written proposal on thepension plan that eventually becamepart of theRespondent's final offer to all three local unions asthe contract expiration date onMay 15,1986, ap-proached.On May 16, 1986,all three local unions began astrike on issues unrelated to the instantcharge. Thestrike was resolved prior to June 13,1986,and newseparate collective-bargaining agreements were en-tered into between the Respondent and each of thethree local unions covering the bargaining unitsrepresentedby each localunion,and the NationalUnion.Withrespect to the pension plan, a singleMemorandum of Agreement was prepared reflect-ing changes agreed toby theRespondent,the Na-tional Union,and the three local unions. 552DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAt times during the 1986 pension and collective-bargaining negotiations,Local 369 stated to the Re-spondent that it wanted an answer to the questionof its right to bargain with respect to a separatepension plan apart fromLocal 387 and Local 386;that it was reserving its position and rights on thatissue;and that itwouldpursue the instant chargefiledwith the NationalLaborRelations Board inthat regard.The Respondent stated thatLocal 369could reserve whatever rights it believed it had,but that the Respondent did not agreethat Local369 had the right tobargain with respect to a pen-sionplan individually.The Respondent furtherstated that it had always bargained with respect tothe pension plan jointly and that it would continueto do so.C. Contentions of the PartiesThe Respondent contends that it did not violatethe Act byrefusing to agree toLocal 369's requestthat it alter the historic joint pension bargainingpractice that had been in effect since 1950 and bar-gain with Local 369 separately on the subject ofpensions.In support, the Respondent citesPaper-workersLocal 1027 (Mead Corp.),216 NLRB 486(1975)(Mead),for the proposition that once a vol-untary consensual unit has been established by theagreementof the parties, any party canthen law-fully insist to impasse on continued bargainingalong the lines of the established and historic unit.The Respondent also citesthe case ofShell OilCo.,194 NLRB 988 (1972), enfd.sub nom.OilWorkersv.NLRB,486 F.2d 1266(D.C. Cir. 1973), in de-fense of its action in refusing to bargainwith theUnion separately on the retirement/pension plan.Relying onShell Oil,theRespondent argues thatbecause forover 36 yearspension bargaining hasalways been conducted on a companywide basisbetween Boston Edison,theNational Union, andits three locals, the established unit for purposes ofcollective bargaining with respect to pension issuesis the joint unit.Thus,the Respondent could law-fully insist on confining bargaining on pensions tothe established joint unit.The Respondent further arguesthat thisconclu-sion is supportedby theRegionalDirector's 1972dismissal of an unfairlabor practice charge filed byLocal 369 charging that the Respondent's refusal tobargain over pension plan improvements was un-lawful. In that proceedingthe Office of Appeals,Office ofthe General Counsel, upheld the RegionalDirector's dismissal of the charge,on the groundsthat the National Union is the certified representa-tive,that pension bargaining historically has beenon a multiunit basis,and that the National Unionnever requested separate pension bargaining on asingle unit basis.In the alternative,the Respondent also arguesthat evenifLocal 369was privileged to withdrawfrom the multiunion bargaining arrangement, it didnot lawfully do so because its attempted withdraw-alwas neither permanent nor unequivocal. The Re-spondent maintains that the National Union has notagreed permanently to halt the multiunion bargain-ing arrangement because it granted only one of thefour different union entities permission to proceedseparately for 1 year-1986.Further,citingTampaShipRepair& Dry Dock Co.,202NLRB 368(1973), the Respondent maintains that Local 369did not unequivocally withdraw from multiunitbargaining,because it participated in the joint bar-gaining for the 1986 pension agreement and signedthe singleMemorandum of Agreement reflectingchanges in the pension plan.The GeneralCounsel's position is thatLocal 369timely and unequivocally withdrew from multiunitbargaining on the pension plan and that the Re-spondent violated Section 8(a)(5) and(1) by its re-fusal to bargain separatelywith Local369 concern-ing a pension plan. The General Counsel arguesthatwhile parties may voluntarily consent to theenlargement or alteration of an existing unit, to themerger of separate units, or to the combination ofseveral units for the purpose of jointly negotiatingissues of common concern,neither party may beforced to continue negotiations on the altered basis,citingConsolidatedPapers,220 NLRB 1281 (1975),andPacificCoast Assn.of Pulp & Paper Mfrs.,133NLRB 690 (1961),enfd.304 F.2d 760 (9th Cir.1962).The General Counsel also argues that the factthatLocal 369 participated with Locals 387 and386 in pension negotiations after the Respondenthad rejected the request of Local 369 for separatenegotiations does not render the request of Local369 equivocal or moot.The General Counsel alsorequests a visitatorial clause in this case.The Charging Party reiterates the argumentsmade by the General Counsel in this case, andargues that a bargaining unit has the right to with-draw regardless of a history of multiunit bargain-ing,where it has given the employer timely andunequivocal notice of its intent to withdraw.If par-ties are unable to withdraw from multiunit bargain-ing, they would be discouraged from experiment-ingwith such bargaining.Further,theChargingParty maintains that its withdrawal was timely andunequivocal, and that the Local 369-representedunit is an"appropriate unit"since Local 369 hasbeen negotiating independent collective-bargainingagreements since 1950 with the Respondent. It fur- BOSTON EDISON CO.ther argues that any inconvenience to the Compa-ny caused by negotiating pensions separately is out-weighed by the importance of permitting theUnion to negotiate separately.The Charging Party maintains that since a unionhas a right to withdraw from multiunit bargaining,it is a violation of Section 8(a)(5) and(1) for an em-ployer to insist to impasse on multiunit bargaining,citingShell Oil,supra,as support for its propositionthatwhile parties may agree to consolidate unitsfor purposes of collective bargaining,a party maynot be forced to bargain on other than a unit basis.The Union also argues that theMeadcase relied onby the Respondent is inapposite to the instant case.InMead,the Union insisted to impasse on retainingmultiunit bargaining,and the Board's decision touphold its right to do so was consistent with em-ployees'Section 7 rights to bargain collectivelythrough representatives of their own choosing. Inthe instant case,it is the employer who is insistingto impasse on retaining multiunit bargaining. In sodoing,the Company is attempting to impose on theUnion its opinion regarding who should be the col-lective-bargaining representative of its employees.This is inconsistentwith employees'Section 7rights to bargain collectively through representa-tives of their own choosing.The Charging Party further contends that de-spite its decision to enter into a joint pension agree-ment with the Respondent,itswithdrawal was un-equivocal because the Company was notified at alltimes that the Union was nonetheless reserving itsright to have this case resolved by the Board. Inaddition,Local 369 did not participate in any jointbargainingwith the other locals,until the otherlocals withdrew their proposals and adopted Local369's proposals.The Charging Party argues thatfor the Board to hold that Local 369 did not un-equivocallywithdraw from multiunit bargainingwould give the Union two untenable choices-either to accept the Company's unwillingness tobargain separately,even if it is unlawful,or to existwithout a pension agreement until all the Board'sprocesses and court appeals have been exhausted.The Charging Party also argues that Local 369has maintained a separate identity from that of theother locals involved in multiunit bargaining, andthat the bargaining unit represented by Local 369was an appropriate one for purposes of collectivebargaining.The Charging Party maintains thatLocal 369 was delegated authority by the NationalUnion to negotiate a pension plan. Unlike the tem-porary authority granted in 1972,the grant of au-thority to Local 369 for the 1986 negotiations wasclear and unequivocal.Further, the Respondent hasnever before questioned the authority of Local 369553to bind the National in contract negotiations forseparate contracts with Local 369. Finally,the rec-ognition clause of the collective-bargaining agree-ment for the production and maintenance workershas contained language that the Company recog-nizes both the National and Local 369 as exclusiverepresentative of that unit.D. Analysis and ConclusionsThe major thrust of the Respondent's argumentis that two separate bargaining units covering thesame employees co-exist-one unit for pension bar-gaining and a second unit for bargaining on the re-maining subject matters.The Respondent arguesthat because for over 36 years pension bargaininghas always been conducted on a companywidebasis between Boston Edison,the National Union,and its three locals,the established unit for pur-poses of collective bargaining with respect to pen-sion issues is a companywide unit.At the sametime it acknowledges that the three separate em-ployee groups represented by the individual localsare the appropriate units for purposes of bargainingover the remaining subject matters.Although it is well settled that the parties mayvoluntarily agree to bargain jointly on an other-than-unit basis for certain subject matters and tobargain on a unit basis for other matters, thatagreement does not result in two separate units-abroader unit for some purposes and a narrower unitfor others.Only one unit covering the same em-ployees may exist at any given time,even if theparties agree to bargain on certain matters on a dif-ferent basis.Further,although parties may voluntarily con-sent to bargaining jointly on a basis other than theestablished appropriate unit,neither party may beforced to continue such negotiations.The scope ofan established bargaining unit is a nonmandatorysubject of bargaining that either party may proposechanging so long as it does not insist on its propos-al to impasse.Consolidated Papers,supra.3A partymay not be forced to bargain on other than a unitbasis.Shell Oil,supra.43 TheBoardinConsolidatedat fn.6, foundthatMead,relied on by theRespondenthere,was not relevant to the issue posedinConsolidated.Itappears that the Board,without specificallyso stating,was declining tofollowMead. Meadhas notbeen cited in any Board majority decisionsinceConsolidated.In fact,between the timethatMeadandConsolidatedwere decided,itwas only cited in a dissentinColumbus Printing Press-men Union252,219 NLRB 268 fn. 24 (1975), witha specific notation thatthe dissentingmemberwas expressing no view concerningits validity orinvalidity.Accordingly, we find thatMeadwas implicitlyoverruled byConsolidated.In any event,we overruleMeadto theextent it is inconsist-ent with ourdecision.4 Shell Oil Co.,reliedon by the Respondent,does notsupportits view.There the companyhad collective-bargaining agreements with variouslocal unions ofthe Oil, Chemical and Atomic Workers Union (OCAW)Continued 554DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDIn the instant case, the National Union was certi-fied in 1950 as the exclusive collective-bargainingrepresentative for the Respondent's production andmaintenance employees.Shortlyafter thecertifica-tion was issued,Local369 was chartered to repre-sent the Respondent's employees in the productionand maintenance unit.In 1951 Local 369 negotiateda separate collective-bargaining agreement for theemployees it represents and thereafter it renegotiat-ed agreements in 1953,1955, 1957,1959, 1961,1963,1965,1967,1969,1971, 1973, 1975, 1977,1980,1983,and 1986.The most recent collective-bargaining agreement between the Respondent,Local369, and the National Union covering theemployees in the production and maintenance unitis effective from June 13, 1986 toMay 1990. Therecognitionclauseof the collective-bargainingagreement for the production and maintenanceworkers contained language thatthe Company rec-ognizes both the National and Local 369 as the ex-clusive representative of that unit.Thus,the pro-duction and maintenance employees have contin-ued throughout to constitute a separate appropriatebargaining unit representedby theNational andLocal 369.Withrespect to the pension plans, historicallyeach local union during joint negotiations submit-ted its own pension plan proposals;the agreementsreached in pension plan negotiations were specifi-cally subject to ratificationsby themembership ofthe three locals which were individual parties tothese agreements,and each local conducted sepa-rate ratification votes on the terms contained in theagreements.5This joint bargaining with separateratification and separate agreements is consistentwith the finding that the units continued to be rep-resented as separate units.Local369 successfully met the threshold require-ments for withdrawal from joint bargaining, as pro-vided inRetail Associates,120 NLRB388 (1958),andEveningNews Assn.,154 NLRB 1494 (1965),covering employees in 19 bargaining units.Negotiations between Shelland OCAW hadalways been conducted separately for contracts coveringeach of the 19 units and the parties never engaged in multiunit or jointbargaining.Representativesof OCAW's employees proposed that Shellbargain with them on a joint basis regarding the common fringe benefitplans'revisions.Shell refused.In dismissing the complaint that had beenissued basedon OCAW's charges,the Board stated that in the absence ofan agreement,neitherpartymay attempt to force on the other an en-largement,alteration,or merger of an established unit or units. Thus, anemployer (or a union)may lawfully insist on confining bargaining withinestablished unit bordersA union's(or employer's) attempt by coercivemeans,or byinsistence in bargaining to the point of impasse,to requirean alteration of a unit will be regarded as a unilateral attack on the integ-rity of the established bargaining unit.6 Thefact that a similar charge filed in 1972 was dismissed by the Re-gional Director does not constitute precedent for our decision.Neverthe-less,we find that the facts in the instant case are different than thosepresent in the 1972 case in that here,unlike in 1972,the National specifi-cally notified the Respondent thatLocal 369had permission to proceedseparately for the 1986 negotiations to modify the pension plan.enfd. 372 F.2d 569 (6th Cir. 1967), by giving atimely and unequivocal notice to the Respondentof its desire and intention to bargain with the Re-spondent concerning the pension plan separatelyfrom Locals 387 and 386. In the letter ofJanuary9, 1986, to theRespondent,Local 369 specificallynotifiedthe Respondent of its intention to negotiatea pension plan separatelyfromthe negotiations forthe units representedby Locals 387 and 386. Thisnotice was unequivocal and was made in a timelyfashion as it was givenprior to thecommencementof negotiations on the pensionplan on April 3,1986.Further, the Respondent was notified by theNational Union that Local 369had permission toproceedseparatelyfor the1986 negotiations tomodify thepension plan.We also findthatLocal 369's withdrawal fromjoint bargaining was unequivocal despite the factthat itproceeded to bargainwith theRespondenton a pensionplan when theRespondent informedLocal 369 thatitwas unwilling to bargain separate-ly.TheRespondent was notified at all times thatthe Unionwas reservingits right tohave this caseresolved bythe Board.6Accordingly, we find that theRespondent hasviolated Section 8(a)(5) and(1) of the Act by refus-ing to negotiate separatelywith Local 369 over apension plan covering the employees in the pro-duction and maintenance unit it represents.CONCLUSIONS OF LAW1.Boston Edison Company is an employer en-gaged in commerce within the meaning of Section2(2), (6), and(7) of the Act.2.Local 369, Utility Workers Union of America,AFL-CIO; UtilityWorkers Union of America,AFL-CIO; Local 387, Utility Workers Union ofAmerica, AFL-CIO;and Local 386,UtilityWork-ersUnionofAmericaare labor organizationswithin the meaning of Section2(5) of the Act.3.Theappropriate collective-bargaining unit is:All production and maintenance employeesemployed by Respondent including those em-ployees in the classifications listed in the payschedule effective 13 June 1986 of the collec-6We agree with the General Counsel that the fact thatLocal 369 exe-cuted a pension plan agreement with the Respondent subsequent to thefiling of the unfair labor practice charge does not render this case moot.See,e.g.,Massillon PublishingCo.,215 NLRB380 (1974),Pacific CoastAssn.of Pulp & Paper Mfrs.,133 NLRB 690 fn. 1 (1961).Here Local 369was coerced by the Respondent's unlawful refusal to bargain into eitherforegoing a pension plan covering the bargaining unit employees it repre-sents or joining in the execution of the companywide plan The fact thatit chose one of these options does not render this case moot.This is par-ticularly true in this case where Local 369 clearly informed the Respond-ent of its intention to preserve its argument that the Respondent's refusalto bargain separately was violative of Sec.8(a)(S) andLocal369 pursuedthe instant unfair labor practice charge. BOSTON EDISON CO.555tive bargaining agreement between Respond-ent, Local 369and theNational Union but ex-cluding meter readers,foremen,office clericalemployees,professional employees,guards andall supervisors as definedin the Act.4.At all times relevant the National Union andLocal 369have been and are now the exclusiverepresentative of all employees in the appropriateunit for purposesof collectivebargainingwithinthe meaning of Section9(a) of the Act.5.TheRespondent has engaged in unfair laborpracticeswithin themeaning of Section 8(a)(5) and(1) by failingand refusing to bargain separatelywith Local 369 ona retirement/pension plan foremployees in the production and maintenance unit.6.The aforesaidunfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and(7) of the Act.REMEDYHaving foundthat theRespondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certainaffirmativeaction designedto effectuatethe policies of theAct.7We have found that theRespondentviolatedSection 8(a)(5) and(1) of the Act by failing and re-fusing to bargain separatelywith Local369 regard-ing a retirement/pension plan covering the employ-ees in theproductionand maintenance unit. Inorder to remedythese unfair labor practices, weshall order the Respondent to cease and desist and,on request,to rescind the pension agreementreached and to bargain separatelywith Local 369on a pension plan coveringthe production andmaintenance unit and, if an understanding isreached,to embodythe understanding in a signedagreement.ORDERThe National LaborRelations Board orders thatthe Respondent, Boston EdisonCompany,Boston,Massachusetts,itsofficers,agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain separatelywith Local369,UtilityWorkers Union of America, AFL-CIO, as theexclusive bargaining representative ofr As noted above the General Counsel requests that'the Order includea visitatorial clause authorizing the Board for compliance purposes, toobtain discovery from the Respondent under the Federal Rules of CivilProcedure wider the supervision of the United States court of appeals en-forcing this Order.Under the circumstances of this case,we find it un-necessary to include such a clause.Cherokee Marine Terminal,287 NLRB1080(1988).theemployees in the bargaining unit on aretirement/pension plancovering unitemployees.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policiesof the Act.(a)On the requestof Local 369,rescind anyagreement covering a pension plan for unit em-ployees.(b) On request,bargain withthe Unionas the ex-clusive representativeof the employees in the fol-lowing appropriate unit concerning terms and con-ditions of employment and, if an understanding isreached, embody theunderstanding in a signedagreement:All productionandmaintenance employeesemployed by Respondentincluding those em-ployees in the classifications listed in the payschedule effective13 June 1986of the collec-tive bargaining agreement between Respond-ent, Local369 and the NationalUnion but ex-cluding meter readers,foremen,office clericalemployees,professional employees,guards andall supervisors as definedin the Act.(c)Post at itsfacility inBoston,Massachusetts,copies ofthe attachednotice marked"Appendix."sCopies ofthe notice,on forms provided by the Re-gionalDirectorfor Region 1, after being signed bythe Respondent's authorized representative,shall beposted bytheRespondent immediately upon re-ceipt and maintainedfor 60 consecutive days inconspicuous places including all places where no-tices to employees are customarilyposted.Reason-able steps shall be takenby theRespondent toensure that the notices are not altered,defaced, orcovered byany other material.(d)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has takento comply.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain separately withLocal 369,UtilityWorkers Union of America,AFL-CIO as the exclusive representative of theemployees in the production and maintenance bar-gaining unit on a retirement/pension plan.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL,on request, rescind any agreementcovering a pension plan for unit employees and, onrequest,bargain with Local 369 and put in writingand sign any agreement reached on a retirement/-pension plan for our employees in the productionand maintenance bargaining unit.BOSTON EDISONCOMPANY